Name: Commission Regulation (EC) No 2256/94 of 19 September 1994 fixing the sluice-gate prices and levies for pigmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 245/2 20 . 9 . 94Official Journal of the European Communities COMMISSION REGULATION (EC) No 2256/94 of 19 September 1994 fixing the sluice-gate prices and levies for pigmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, grain must be taken into account when fixing sluice-gate prices for the period 1 October to 31 December 1994 ; Having regard to the Treaty establishing the European Community, Whereas, when the levies applicable from 1 October, 1 January and 1 April are being fixed, trends in world market prices for feed grain should be taken into account only if at the same time a new sluice-gate price is being fixed ;Having regard to Council Regulation (EEC) No 2759/75of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 1249/89 (2), and in particular Articles 8 and 12 ( 1 ) thereof, Whereas, since a new sluice-gate price has been fixed trends in world market prices for feed grain must be taken into account in fixing the levies ; Whereas sluice-gate prices and levies for the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2759/75, must be fixed in advance for each quarter in accordance with the methods of calculation laid down in Commis ­ sion Regulation (EEC) No 1611 /90 of 15 June 1990 fixing the sluice-gate prices and levies on pigmeat (3) ; Whereas, in the case of pigmeat products, in respect of which the rate of duty has been bound within GATT, the levies should be limited to the amounts resulting from that binding ; Whereas, since sluice-gate prices and levies for pigmeat were last fixed by Commission Regulation (EC) No 1976/94 (4), for the period 1 August to 30 September 1994, they must be fixed anew for the period 1 October to 31 December 1994 ; whereas such prices and levies should in principle be fixed by reference to feed grain prices for the period 1 April to 31 August 1994 ; Whereas, by Council Regulation (EEC) No 3834/90 of 20 December 1990 reducing for 1991 the levies on certain agricultural products originating in developing countries f), as last amended by Regulation (EC) No 3668/93 (8), and Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agri ­ cultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States) (9), as last amended by Regulation (EC) No 235/92 (10), special import arrangements were introduced involving a reduc ­ tion to 50 % in levies within the framework of fixed amounts or annual quotas, in particular for certain pigmeat products ; Whereas, when the sluice-gate price applicable from 1 October, 1 January and 1 April is being fixed, trends in world market prices for feed grain are to be taken into account only if the value of the quantity of feed grain required varies by at least a specified minimum in rela ­ tion to that used in calculating the sluice-gate price for the preceding quarter ; whereas this minimum was fixed by Council Regulation (EEC) No 2766/75 (*), as last amended by Regulation (EEC) No 3906/87 (% at 3 % ; Whereas, pursuant to Article 101 ( 1 ) of Council Decision 91 /482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Economic Community (u), no levies shall apply on imports of products originating in the overseas countries and territories ; Whereas the value of the quantity of feed grain varies by more than 3 % from that used for the preceding quarter ; whereas, therefore, trends in world market prices for feed (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 129, 11 . 5 . 1989, p. 12. (3) OJ No L 152, 16 . 6 . 1990, p . 18 . (4) OJ No L 198, 30. 7. 1994, p . 124. 0 OJ No L 282, 1 . 11 . 1975, p . 25 . h) OJ No L 370, 30 . 12. 1987, p. 11 . 0 OJ No L 370, 31 . 12. 1990, p. 121 . (8) OJ No L 338 , 31 . 12. 1993, p. 22. 0 OJ No L 84, 30. 3 . 1990, p . 85. O OJ No L 30, 3 . 2. 1994, p . 12. (") OJ No L 263, 19 . 9 . 1991 , p . 1 . 20 . 9. 94 No L 245/3Official Journal of the European Communities and the Republic of Bulgaria and Romania, of the other part ; whereas Commission Regulation (EC) No 1590/ 94 (n ) lays down detailed rules for applying the arrange ­ ments provided for in these agreements as regards pigmeat ; Whereas Council Regulation (EC) No 774/94 (12) has opened Community tariff quotas for certain agricultural products and fixed the levies to be applied on imports of those products ; whereas Regulation (EC) No 1432/94 (13) has established the detailed rules of the import regime for pigmeat laid down in Regulation (EC) No 774/94 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, Whereas Council Regulations (EC) No 3491 /93 (') and (EC) No 3492/93 (2), on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republics of Hungary and Poland, of the other part, and Council Regulation (EEC) No 520/92 of 27 February 1992 on certain rules for applying the Interim Agreement on trade and trade ­ related matters between the European Economic Commu ­ nity and the European Coal and Steel Community, of the one part, and the Czech and Slovak Federal Republic, of the other part (3), as amended by Regulation (EEC) No 2235/93 (4), and in particular Article 1 thereof intro ­ duce arrangements for reducing import levies on certain products ; whereas Commission Regulation (EEC) No 2698/93 (*), as amended by Regulation (EC) No 3560/93 (6), lays down detailed rules for applying the arrangements provided for in these agreements as regards pigmeat ; Whereas, in addition, account must be taken of Decision 94/ 1 /ECSC, EC of the Council and Commission Q, concerning the conclusion of the Agreements on the European Economic Area, between the European Community, the European Coal and Steel Community and their Member States, on the one hand, and Austria, Finland, Iceland, Norway, Sweden and Liechtenstein, on the other hand, hereafter referred to as the 'EEA Agree ­ ment' ; whereas the Bilateral Agreements on agriculture between the Community, on the one hand, and Austria and Finland, on the other hand, enter into force at the same time as the EEA Agreement ; whereas Commission Regulation (EC) No 3580/93 (8) lays down detailed rules for the application of the import arrangements for these products originating in Austria and Finland ; Whereas Council Regulations (EC) No 3641 /93 (9) and (EC) No 3642/93 (10) on certain rules for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, HAS ADOPTED THIS REGULATION : Article 1 1 . During the period 1 October to 31 December 1994, the sluice-gate prices and levies provided for in Articles 12 and 8 respectively of Regulation (EEC) No 2759/75 for the products referred to in Article 1 ( 1 ) thereof shall be as set out in the Annex hereto. 2. Nevertheless, in the case of products falling within CN codes 0206 30 21 , 0206 30 31 , 0206 41 91 , 0206 49 91 , 1501 00 11 , 1601 00 10, 1602 10 00, 1 602 20 90 or 1 602 90 1 0, in respect of which the rate of duty has been bound conforming to the general Agree ­ ment on Tariffs and Trade (GATT), the levy shall not exceed the amount resulting from that binding. Article 2 This Regulation shall enter into force on 1 October 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 September 1994. ¢f For the Commission Rene STEICHEN Member of the Commission (&gt;) OJ No L 319, 21 . 12 . 1993, p. 1 . O OJ No L 319, 21 . 12. 1993, p . 4. (3) OJ No L 56, 29 . 2. 1992, p. 9 . (4) OJ No L 200, 10 . 8 . 1993, p. 5 . Is) OJ No L 245, 1 . 10 . 1993, p. 80 . (6) OJ No L 324, 24. 12 . 1993 , p . 42. 0 OJ No L 1 , 3 . 1 . 1994, p. 1 . (8) OJ No L 326, 28 . 12 . 1993 , p . 16. O OJ No L 333, 31 . 12 . 1993, p. 16 . H OJ No L 333, 31 . 12. 1993, p . 17. (") OJ No L 167, 1 . 7 . 1994, p . 16 . ( I2) OJ No L 91 , 8 . 4. 1994, p . 1 . H OJ No L 156, 23 . 6 . 1994, p. 14. No L 245/4 Official Journal of the European Communities 20 . 9 . 94 ANNEX to the Commission Regulation of 19 September 1994 fixing the sluice-gate prices and levies on pigmeat CN code Sluice-gate price(ECU/100 kg) Amount of levies (ECU/100 kg)(3) Conventional rate of duty bound within GATT (%) 010391 10 68,79 37,58  0103 92 11 58,51 31,96  010392 19 68,79 37,58 (4)  0203 11 10 89,46 48,87 (4) 0 0  0203 12 11 129,72 70,86 000  0203 12 19 100,20 54,73 (4) 0 (6)  0203 19 11 100,20 54,73 000  0203 19 13 144,93 79,16 (4) 000  0203 19 15 77,83 42,51 000  0203 19 55 144,93 79,16 0 00  0203 19 59 144,93 79,16 0 00  0203 21 10 89,46 48,87 0 00 ~ 0203 22 11 129,72 70,86 0 00  0203 22 19 100,20 54,73 000  0203 29 1 1 1 00,20 54,73 0 0 0  0203 29 1 3 1 44,93 79,1 6 (') 0 0 0  0203 29 1 5 77,83 42,51 0 0 0 0  0203 29 55 144,93 79,16 0000  0203 29 59 144,93 79,16 0 0 0  0206 30 21 108,25 59,13 7 0206 30 31 78,72 43,00 4 0206 41 91 108,25 59,13 7 0206 49 91 78,72 43,00 4 0209 00 11 35,78 19,55  0209 00 19 39,36 21,50  0209 00 30 21,47 11,73  0210 11 11 129,72 70,86OO  0210 11 19 100,20 54,73 0  0210 11 31 252,28 137,81 00  0210 11 39 198,60 108,49 0  0210 12 11 77,83 42,51 00  0210 12 19 129,72 70,86 0 0  0210 19 10 114,51 62,55 0  0210 19 20 125,24 68,41 0  0210 19 30 100,20 54,73 0  0210 19 40 144,93 79,16 0 0  0210 19 51 144,93 79,16 0  0210 19 59 144,93 79,16 0  0210 19 60 198,60 108,49 0  0210 19 70 249,59 136,34 0  0210 19 81 252,28 137,81 00  0210 19 89 252,28 137,81 0  0210 90 31 108,25 59,13  0210 90 39 78,72 43,00  1501 00 11 28,63 15,64 3 1501 00 19 28,63 15,64  1601 00 10 125,24 106,250 24 20. 9 . 94 Official Journal of the European Communities No L 245/5 CN code Sluice-gate price(ECU/100 kg) Amount of levies (ECU/100 kg) (3) Conventional rate of duty bound within GATT (%) 1 60 1 00 9 1 21 0,23 1 57,1 5 (') (2) (4) (0 0  1601 00 99 143,14 101,78 (') (2) (4) 00  160210 00 100,20 58,86 26 1602 20 90 116,30 93,38 25 160241 10 219,18 163,88 (4)0  1602 42 10 183,39 1 28,04 (4)0  1602 49 11 219,18 167,82 (4)0  1 602 49 1 3 1 83,39 1 24,78 (4) 0  1602 49 15 183,39 120,75 0 00  1 602 49 1 9 1 20,77 85,21 (  ) 0 0  1602 49 30 100,20 72,23 0 0  1602 49 50 59,94 60,63 0 0  1602 90 10 116,30 84,79 26 1602 90 51 120,77 82,26  1902 20 30 59,94 52,14  (') The levy on products originating in the developing countries and listed in the Annex to Regulation (EEC) No 3834/90 is reduced by 50 % within the limits of the fixed amounts referred to in that Annex. (2) The levy on products originating in the ACP/OCT and listed in Article 8 of amended Regulation (EEC) No 715/90 reduced by 50% within the limits of the quotas referred to in that Regulation . (3) No levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC. (4) For products imported from Poland, Hungary and the Czech and Slovak Republics, the levy applicable is restricted within the conditions provided for in Regulation (EEC) No 2698/93 . O For products imported from Austria or Finland, the levy applicable is restricted within the conditions provided for in Regulation (EC) No 3580/93. (') For products imported from Bulgaria and Romania, the levy applicable is restricted within the conditions provided for in Regulation (EC) No 1590/94. O For these imported products, the levy applicable is restricted within the conditions provided for in Council Regulation (EC) No 774/94. NB : The CN codes and the footnotes are defined in amended Commission Regulation (EEC) No 2658/87.